UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1411


THOMAS L. SWITZER,

                      Plaintiff – Appellant,

          v.

JOHN THOMAS, Sheriff; GORDON CROSEN, Deputy; MIKE ATKINS,
Deputy Captain; BRUCE WRIGHT, Lieutenant Deputy; DONALD
DURROUGHS, Deputy; JASON ALSHIRE, Deputy; DEPUTY LIEUTENANT
KITE, Retired; ANNETTE WEAVER, Jail Nurse; ALL EMPLOYED BY
THE PAGE COUNTY SHERIFF'S OFFICE,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:12-cv-00056-MFU-JGW)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas L. Switzer, Appellant Pro Se. Wade Travis Anderson, John
Chadwick Johnson, FRITH, ANDERSON & PEAKE, PC, Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas L. Switzer appeals the district court’s order

accepting the recommendation of the magistrate judge, denying

relief on his 42 U.S.C. § 1983 (2006) complaint, and imposing a

prefiling injunction.            We have reviewed the record and find no

reversible error.           Accordingly, we affirm substantially for the

reasons stated by the district court.                      Switzer v. Thomas, No.

5:12-cv-00056-MFU-JGW (W.D. Va. Mar. 19, 2013).

             In addition, we note that Switzer’s informal brief on

appeal raises claims that were not raised in his objections to

the magistrate judge’s report.               The district court referred this

case    to    a      magistrate       judge        pursuant      to     28     U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2013).                     The magistrate judge

recommended       that    relief     be    denied    and    advised     Switzer    that

failure      to     file      timely,        specific       objections       to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

             The     timely      filing      of     specific     objections       to    a

magistrate        judge’s    recommendation         is     necessary    to     preserve

appellate review of the substance of that recommendation when

the    parties       have     been        warned     of    the    consequences         of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.   1985);      see    also   Thomas      v.    Arn,    474   U.S.    140    (1985).

Switzer has waived appellate review of several of his claims by

                                             2
failing    to   file    specific   objections     after   receiving     proper

notice.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented     in   the    materials

before    the   court   and   argument    would   not   aid    the   decisional

process.



                                                                       AFFIRMED




                                      3